Per Curiam:

This is a medical malpractice action. We granted certiorari to review the decision of the Court of Appeals reported at 292 S. C. 223, 355 S. E. (2d) 550. The only issue is whether the Court of Appeals erred in holding petitioner failed to present sufficient expert testimony to warrant submission of the case to the jury. We reverse.
Respondent delivered petitioner by caesarian section. Petitioner’s cheek was cut during the surgery and a scar resulted.
Petitioner’s expert testified that a caesarean section requires a series of incisions through various layers of the mother’s abdomen. He stated that the proper procedure is to make a tiny initial incision in each layer and then lift the edges of that incision and make it larger and deeper. According to the testimony, use of this standard technique will not result in injury to the baby.
*346Respondent testified that when he reached the uterus, he made three or four “swipes” with a scalpel in order to incise the uterine wall. Petitioner’s expert’s testimony was evidence that respondent’s action deviated from the recognized and generally accepted caesarean procedure. The trial judge properly submitted the issue of respondent’s malpractice to the jury. Cox v. Lund, 286 S. C. 410, 334 S. E. (2d) 116 (1985). Accordingly, the decision of the Court of Appeals is
Reversed.